           Case 3:20-cv-00646-JAM Document 63 Filed 06/01/20 Page 1 of 3



                        UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF CONNECTICUT


 CONNECTICUT CITIZENS DEFENSE
 LEAGUE, INC., AMY JONES, TODD
 SKILTON, JOHN LOWMAN, JOSEPH                         Case No. 3:20-cv-00646-JAM
 COLL, TANYSHA BROWN, AND
 DANIEL GERVAIS

             Plaintiffs,                                PROPOSED ORDER ON
                                                       PLAINTIFFS’ TEMPORARY
 v.                                                   RESTRAINING ORDER AND
                                                            PRELIMINARY
 NED LAMONT, JAMES ROVELLA,                                 INJUNCTION
 PAUL MELANSON, ANDREW COTA,
 BRIAN GOULD and JAMES KENNY

             Defendants.                                          JUNE 1, 2020



Pursuant to Fed. R. Civ. Pro. 65, the Court grants the Plaintiffs’ Motion for Emergency
Temporary Restraining Order, or, in the Alternative, Issuance of a Preliminary Injunction as
follows:

1) Pending further Order of this Court, Defendants Lamont and Rovella shall, within two
   days of this Order, issue orders to all relevant persons working under them and all
   governmental agencies, departments, political subdivisions, municipalities, municipal
   agencies, and municipal police departments under the Defendants’ authority or direction:
   revoking the provisions in Paragraph 2 of Executive Order 7E and requiring said persons
   and entities to comply with Conn. Gen. Stat. §29-17(c);

2) In the event Defendants Lamont and Rovella determine that revoking the provisions in
   Paragraph 2 of Executive Order 7E and requiring said persons and entities to comply
   with Conn. Gen. Stat. §29-17(c) as set forth in paragraph 1) above would put the public
   at substantial risk, then, pending further Order of this Court, Defendants Lamont and
   Rovella shall, within two days of this Order, issue orders to said persons and entities,

      a) ordering DESPP and municipal police departments to provide an alternative
         procedure to fingerprinting, by which applicants for firearm, ammunition and
         magazine certificates and permits are able to submit positive documentation of their

                                                1
         Case 3:20-cv-00646-JAM Document 63 Filed 06/01/20 Page 2 of 3



       identity, and within five business days of such submission, the receiving entity shall
       forward such documentation to the State Police Bureau of Identification which shall
       conduct criminal history records checks in accordance with CGS 29-17a with the
       documentation forwarded;

       and,

   b) ordering DESPP to maintain at least three locations in Connecticut – which locations
      can be changed from time to time as needed by DESPP -- at which persons are able
      to submit applications for state-issued firearm, ammunition and magazine certificates
      and permits during reasonable days and times established by DESPP for the taking of
      such applications; and

3) If unforeseen circumstances arise that materially impair the reasonable ability of any
   person or entity subject to the orders of Defendants Lamont and Rovella to accept and
   process firearms-related applications as provided in the General Statutes or in the
   alternative procedure established pursuant to this Order, such person or entity shall
   notify this Court and counsel for the Plaintiffs within two (2) business days of the
   material change in the ability to accept and process such applications.

Dated: JUNE 1, 2020      Respectfully submitted,

                                               /s/Craig C. Fishbein
                                           Craig C. Fishbein, Esq.
                                           (ct25142)
                                           FISHBEIN LAW FIRM, LLC
                                           100 South Main Street
                                           P.O. Box 363
                                           Wallingford, Connecticut 06492
                                           Telephone: 203.265.2895
                                           Facsimile: 203.294.1396
                                           E-mail: ccf@fishbeinlaw.com

                                               /s/Doug Dubitsky
                                           Doug Dubitsky, Esq.
                                           (ct21558)
                                           LAW OFFICES OF DOUG DUBITSKY
                                           P.O. Box 70
                                           North Windham, CT 06256
                                           Telephone: 860.933.9495
                                           Facsimile: 866.477.1120
                                           Email: doug@lawyer.com
                                           Attorneys for the Plaintiffs

                                              2
         Case 3:20-cv-00646-JAM Document 63 Filed 06/01/20 Page 3 of 3



                                     CERTIFICATION

       I hereby certify that on June 1, 2020, a copy of the foregoing was filed electronically
and served by mail on anyone unable to accept electronic filing. Notice of this filing will be
sent by e-mail to all parties by operation of the Court’s electronic filing system or by mail to
anyone unable to accept electronic filing. Parties may access this filing through the Court’s
system.

                                              /s/Craig C. Fishbein
                                           Craig C. Fishbein, Esq.
                                           (ct25142)
                                           FISHBEIN LAW FIRM, LLC
                                           100 South Main Street
                                           P.O. Box 363
                                           Wallingford, Connecticut 06492
                                           Telephone: 203.265.2895
                                           Facsimile: 203.294.1396
                                           E-mail: ccf@fishbeinlaw.com




                                                3
